DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 8-10, 16-24, 41 and 42 in the reply filed on December 13, 2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of all claims would not place undue burden on the Examiner.  This is not found persuasive because there would be a serious search burden given the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 7, 11-15, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.
Specification
The disclosure is objected to because of the following informalities: paragraph 108 refers to the intermediate layer 303 and the intermediate layer 303’ as shown in Figure 3b.  Figure 3b, however, only has an intermediate layer 303.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 9, 17-24, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gentleman et al. (US 2009/0155609) in view of Nesbitt (US 2004/0115477).
	Regarding claims 1, 4 and 5, Gentleman discloses ceramic materials with relatively high resistance to wetting by various liquids, such as water, used in coatings wherein the material comprises cerium oxide, see abstract and [0020].  Additionally, the reference discloses an article comprising a substrate with the ceramic coating wherein an intermediate coating may be applied in order to achieve desired levels of adhesion between the substrate and the coating [0028].
	The reference, however, fails to disclose the intermediate coating as comprising pure titanium.
	Nesbitt discloses a reinforcement underlayment including dry uniform particles applied to a wet bonding material layer on a surface of a substrate with a final coating or topcoat applied over the surface of the cured bonding material layer, see abstract.  The dry particles are evenly distributed onto the bonding material layer creating a uniform surface for subsequent coatings, see abstract.  The dry particles increase the strength of the liquid coatings, see abstract.  Additionally, the dry particles increase the surface area on the substrate and enable a topcoat to be applied uniformly and evenly on the substrate [0035].  The topcoat develops a strong bond with the dry particles below which is bonded to the substrate [0035].  The reference further discloses metal particles such as titanium as included in the bonding material layer [0110].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the intermediate layer of Gentleman to comprises the bonding material layer with titanium particles, which is considered to disclose pure titanium, of Nesbitt in order to provide a reinforcement underlay that enables the top coat to develop a very strong mechanical bond to the underlayment layer and ultimately the substrate, see Nesbit [0114].
	Regarding claims 2, 3 and 9, Gentleman discloses the coating material as including cerium oxide (CeO2) [0020].
	Regarding claim 8, Gentleman discloses the coating has a contact angle of at least about 90 degrees, see Figures 3-5 and [0045].
Regarding claim 10, Gentleman discloses the coating as a rare earth element comprising a first rare earth oxide (cerium) doped with a second rare earth oxide [0024].
	Regarding claim 17, Gentleman discloses the coating has a thickness of 300 nm [0045].
	While Nesbitt does not specifically disclose the thickness of the underlayment, the reference does disclose the thickness of the coating is dependent on the specifications of the particular product, the amount of bonding material applied and the size and shape of the dry particles [0108].  As such, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the underlayment dependent on the design specifications or manufacturer requirements; see Nesbitt [0127] and MPEP 2144.05 II: discovering the optimum or workable range involves only routine skill in the art absent a showing of criticality.
	Regarding claim 18, Gentleman discloses the coating comprises at least about 10 weight percent rare earth element material, see entire document.
	Regarding claim 19, the reference discloses the coating comprises a surface texture comprising features disposed at the surface, see Figure 2 and [0031].
	Regarding claim 20, the reference discloses the coating has a multiple-scale surface roughness, see Fig. 6 of Ser. No. 11/497,096 (US 2007/031639) which is incorporated by reference in Gentleman [0031].
	Regarding claim 21, Gentleman discloses the coating as a ceramic, see abstract.
Regarding claim 22, Gentleman discloses the coating as doped by a rare earth element [0024].
Regarding claim 23, Gentleman discloses the coating as a rare earth element comprising a first rare earth oxide (cerium) doped with a second rare earth oxide [0024].
Regarding claims 24, Gentleman discloses the first rare earth as cerium (a light rare earth) and the second rare earth as ytterbium (a heavy rare earth) [0024]; see Applicant [0012].
Regarding claims 41 and 42, Gentleman discloses ceramic materials with relatively high resistance to wetting by various liquids, such as water, used in coatings wherein the material comprises cerium oxide, see abstract and [0020].  Additionally, the reference discloses an article comprising a substrate with the ceramic coating wherein an intermediate coating may be applied in order to achieve desired levels of adhesion between the substrate and the coating [0028].
	The reference, however, fails to disclose the claimed layer loss and the intermediate layer as titanium.
	Nesbitt discloses a reinforcement underlayment including dry uniform particles applied to a wet bonding material layer on a surface of a substrate with a final coating or topcoat applied over the surface of the cured bonding material layer, see abstract.  The dry particles are evenly distributed onto the bonding material layer creating a uniform surface for subsequent coatings, see abstract.  The dry particles increase the strength of the liquid coatings, see abstract.  Additionally, the dry particles increase the surface area on the substrate and enable a topcoat to be applied uniformly and evenly on the substrate [0035].  The topcoat develops a strong bond with the dry particles below which is bonded to the substrate [0035].  The reference further discloses metal particles such as titanium as included in the bonding material layer [0110].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the intermediate layer of Gentleman to comprises the bonding material layer with titanium particles of Nesbitt in order to provide a reinforcement underlay that enables the top coat to develop a very strong mechanical bond to the underlayment layer and ultimately the substrate, see Nesbit [0114].  Although the references do not specifically disclose the claimed hydrophobic layer loss when exposed to steam or immersed in boiling water, it is expected the disclosed coating will have similar properties regarding layer loss as the claimed property given the similar materials used for the claimed and disclosed intermediate layer, see above discussion and MPEP 2112.01 II.
Claims 1-5, 8-10, 16-24 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al. (US 2007/0031639) in view of Gentleman et al. (US 2009/0155609).
Regarding claims 1-3 and 9, Hsu discloses an article having low wettability comprising a body portion (substrate) and a surface portion (intermediate layer) disposed on the body portion, see abstract.  Suitable metals for the surface portion include titanium [0032].  Additionally, the reference discloses a coating (hydrophobic layer) or other surface-energy modifying material may be added to the surface portion [0010 and 0039].
While the reference discloses hydrophobic hardcoatings comprising oxides disposed over the features, the reference fails to disclose the coating as comprising a rare earth oxide [0039].
Gentleman discloses ceramic materials with relatively high resistance to wetting by various liquids, such as water, used in coatings wherein the material comprises cerium oxide, see abstract and [0020].  Additionally, the reference discloses the coating as applied to heat exchangers, steam turbines, wind turbines and aircraft components [0028 and 0040-0042].
It would have been obvious to one of ordinary skill in the art at the time of the invention that the hydrophobic hardcoating of Hsu could comprise cerium oxide as a known hydrophobic coating suitable for use on turbines, aircraft components and heat exchangers; see Hsu [0038 and 0044].
Regarding claims 4 and 5, Hsu discloses the surface portion (intermediate layer) as titanium [0032].
Regarding claim 8, Gentleman discloses the coating has a contact angle of at least about 90 degrees, see Figures 3-5 and [0045].
Regarding claim 10, Gentleman discloses the coating as a rare earth element comprising a first rare earth oxide (cerium) doped with a second rare earth oxide [0024].
Regarding claim 16, Hsu discloses the body portion (substrate) as silicon [0024 and 0032].
Regarding claim 17, Hsu discloses the height of the surface portion features as from 1 nm to 500 microns, which is considered to overlap the claimed thickness of the intermediate layer [0029].  Further, Gentleman discloses the coating has a thickness of 300 nm [0045].
Regarding claim 18, Gentleman discloses the coating comprises at least about 10 weight percent rare earth element material, see entire document.
Regarding claims 19 and 20, Hsu discloses the features comprise multiple size scales in part because impacting drops of liquid may break apart into smaller drops [0030].  Gentleman also discloses a textured surface with a multiple-scale surface roughness, see Figure 2, [0031] and Fig. 6 of Ser. No. 11/497,096 (US 2007/031639) which is incorporated by reference in Gentleman [0031].
	Regarding claim 21, Gentleman discloses the coating as a ceramic, see abstract.
Regarding claim 22, Gentleman discloses the coating as doped by a rare earth element [0024].
Regarding claim 23, Gentleman discloses the coating as a rare earth element comprising a first rare earth oxide (cerium) doped with a second rare earth oxide [0024].
Regarding claims 24, Gentleman discloses the first rare earth as cerium (a light rare earth) and the second rare earth as ytterbium (a heavy rare earth) [0024]; see Applicant [0012].
Regarding claims 41 and 42, Hsu discloses an article having low wettability comprising a body portion (substrate) and a surface portion (intermediate layer) disposed on the body portion, see abstract.  Suitable metals for the surface portion include titanium [0032].  Additionally, the reference discloses a coating (hydrophobic layer) or other surface-energy modifying material may be added to the surface portion [0010 and 0039].
While the reference discloses hydrophobic hardcoatings comprising oxides disposed over the features, the reference fails to disclose the coating as comprising a rare earth oxide [0039].
Gentleman discloses ceramic materials with relatively high resistance to wetting by various liquids, such as water, used in coatings wherein the material comprises cerium oxide, see abstract and [0020].  Additionally, the reference discloses an article comprising a substrate with the ceramic coating wherein an intermediate coating may be applied in order to achieve desired levels of adhesion between the substrate and the coating [0028].
It would have been obvious to one of ordinary skill in the art at the time of the invention that the hydrophobic hardcoating of Hsu could comprise cerium oxide as a known hydrophobic coating suitable for use on turbines, aircraft components and heat exchangers; see Hsu [0038 and 0044].  Although the references do not specifically disclose the claimed hydrophobic layer loss when exposed to steam or immersed in boiling water, it is expected the disclosed coating will have similar properties regarding layer loss as the claimed property given the similar materials in the disclosed article and the claimed article, see above discussion and MPEP 2112.01 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/           Primary Examiner, Art Unit 1783